                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED=    er( rr / re

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND,
ANNUITY FUND AND
APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND
INDUSTRY FUND; TRUSTEES OF THE
NEW YORK CITY CARPENTERS RELIEF
AND CHARITY FUND; THE CARPENTER
CONTRACTOR ALLIANCE OF
                                                             No. 20-CV-1001 (RA)
METROPOLITAN NEW YORK; NEW
YORK CITY DISTRICT COUNCIL OF
                                                                   ORDER
CARPENTERS,

                           Petitioners,

                      V.


JAS CONSTRUCTION CO., INC. a/k/a
SUNNY PROFESSIONAL SERVICES,
INC.,

                           Respondent.


RONNIE ABRAMS, United States District Judge:

       This case has been assigned to me for all purposes. On February 5, 2020, Petitioners

filed a complaint seeking confirmation of an arbitration award.

       In this Circuit, confirmation proceedings for arbitration awards must be "treated as akin

to a motion for summary judgment." D.H Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir.

2006). Accordingly, it is hereby:

       ORDERED that Petitioners shall file and serve any additional materials with which they

intend to support their petition for confirmation by February 26, 2020. Such materials shall

include, at minimum, (1) a certified copy of the arbitral award and (2) sworn or certified copies
 of the underlying contracts at issue. Respondent's opposition, if any, is due on March 9, 2020.

 Petitioners' reply, if any, is due on March 23. Petitioners shall serve a copy of this Order on

 Respondents, and file proof of such service on the docket.

 SO ORDERED.

Dated:    February 11, 2020
          New York, New York

                                                 Ronu1&1"1,or
                                                 Uni ed States Distr1ct Judge




                                                    2
